Citation Nr: 0714956	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-22 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for skin rash disorder, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for sleeping problems, 
claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for left joint and 
shoulder pain, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to July 
1992.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an August 2004 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issues of entitlement to service connection for a skin 
rash disorder, sleeping problems, and left joint and shoulder 
pain, all claimed as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On January 9, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to service connection for hearing loss.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met regarding the veteran's claim for entitlement to service 
connection for hearing loss.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  On January 9, 
2007, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that he 
wished to withdraw his appeal involving entitlement to 
service connection for hearing loss.  See hearing transcript.  
As the veteran has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for hearing 
loss is dismissed from the appeal.


REMAND

As much as the Board regrets delaying the adjudication of the 
veteran's other claims, it finds that further development is 
needed before a decision can be issued on their merits.  
Further development would ensure that the veteran's due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006), are met.  

As an initial matter, the Board notes that the claims folder 
contains a limited amount of service medical records -- the 
veteran's enlistment and separation examinations and a June 
1992 mental health clinic record.  The National Personnel 
Records Center (NPRC) reported in June 2004 that all the 
service medical records on file at the NPRC were being 
mailed.  It appears, however, that the veteran was 
transferred to the U.S. Air Force Reserves upon his 
separation.  See DD 214.  Based on this information, the RO 
should make another attempt to obtain any additional service 
medical records, which may be located with the Reserve unit 
to which the veteran was transferred in July 1992.  

The veteran underwent three VA compensation and pension (C&P) 
examinations in October 2003, namely for scars, miscellaneous 
neurological disorders, and joints; each one was conducted by 
the same VA examiner.  Although it was requested that the 
examinations be conducted following Gulf War Guidelines, it 
does not appear that any of these examinations were conducted 
in accordance with the Automated Medical Information Exchange 
(AMIE) work sheet entitled "Gulf War Guidelines," despite 
the veteran's status as a Persian Gulf veteran.  See 
38 C.F.R. § 3.317 (d)(1) and (2) (2006); DD 214 (served in 
Desert Shield/Storm area of responsibility August 29, 1990 to 
March 14, 1991).  As such, the veteran should be afforded 
appropriate examinations that conform to this AMIE work 
sheet.  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2006).  

The veteran should also be given the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Obtain the veteran's VA treatment 
records, to include outpatient treatment 
records, since January 2004.  

3.  The veteran was transferred to the 
U.S. Air Force Reserves upon his 
separation from active duty.  Obtain any 
additional service medical records based 
on this information.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  

4.  When the above development has been 
completed, schedule the veteran for 
appropriate examinations to be conducted 
pursuant to the "Gulf War Guidelines" 
AMIE work sheet.  The claims folder 
should be made available to the examiner 
for review.  The examiner should explain 
the reason(s) for the opinion(s) given.  

5.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


